DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claims 16 and 17 depends from claim 15, and thus, they inherit the deficiency of claim 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation: “An assistive listening device, comprising a digital engineering process that includes a sampling rate of at least 22 kHz”. However, it is not clear what the applicant’s invention is because the does not recite any structural elements necessary to make and use the invention. Therefore, the claim is indefinite.
Claims 16 and 17 inherit the deficiency of claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9,   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraus et al (US PUB 20150005660, hereinafter Kraus660).
Regarding claim 1, Kraus660 discloses a method for developing an audio device (e.g. investigating audio devices by evaluating auditory brainstorm response to complex sound (cABR) using a cABR Toolbox), (see at least the abstract), the method comprising: 
(a) presenting at least two auditory stimuli to a subject (e.g. a first and second stimulus from a train of stimuli), (see [0186]-[0191]); 
(b) measuring the frequency following response (FFR) elicited by each stimulus and comparing the measurements to identify any positive or negative effects in the FFR elicited by any one of the stimuli (e.g. a Fourier analysis or cross-correlation is used to analyze and compare the response to each of the different applied stimuli), (see [0175]-[0177]); and 
(c) developing an audio device that converts an analog auditory signal into a digital auditory signal using the digital processing technique determined in step (b) to have a more positive effect or less negative effect on FFR (e.g. cABR can assist in the development and fine-tuning of such devices as cochlear implants, hearing aids and other hearing devices, microphones, amplifiers, and speakers, using Fourier analysis or cross-correlation for best performance), (see  [0114]-[0118], [0201]-[0203], and [0265]-[0269]).  
Kraus660 does not explicitly disclose that each auditory stimulus is created by a process that uses different variations of the same digital signal processing technique. 
However, Kraus660 teaches that audio stimulus may be presented as a single stimulus or as part of a train of stimuli, monaurally or binaurally, with the same or alternating polarities, at constant or varying sound pressure level (SPL), at constant or variable intervals, and in the presence or absence of noise (see [0027]-[0031] and [0044]-[0050]). Thus, it would be obvious to any person having an ordinary skill in the art to generate the stimuli by a process that uses different variations such as different Sound Pressure Level (SPL) of the same digital processing technique in order to obtain an optimum outcome.  

Regarding claim 2, Kraus660 discloses an audio device produced by the method of claim 1 (see Kraus660, [0044]-[0048]).

Regarding claim 3, Kraus660 discloses the method of claim 1, wherein the audio device is an assistive listening device, a speaker, an earphone, or headphones (e.g. cABR can assist in the development and fine-tuning of such devices as cochlear implants, hearing aids and other hearing devices, microphones, amplifiers, and speakers), (see Kraus660, [0114]-[0118]).

Regarding claim 4, Kraus660 discloses the method of claim 3, wherein the assistive listening device includes a hearing aid or cochlear implant (e.g. cABR can assist in the development and fine-tuning of such devices as cochlear implants, hearing aids and other hearing devices, microphones, amplifiers, and speakers), (see Kraus660, [0114]-[0118]).

Regarding claim 5, Kraus660 discloses the method of claim 1, wherein the digital signal processing technique is a filter, a noise cancellation algorithm, a noise reduction algorithm, a pitch-altering algorithm, a compression algorithm, a distortion, an amplification, or a variation in sampling rate, bit depth, or bit rate (e.g. by application of Filters and sampling rate), (see [0220]-[0223]).

Regarding claim 6, Kraus660 discloses the method of claim 1, wherein measuring the FFR comprises measuring harmonics and/or distortion products generated by the auditory system that are not present in the stimuli (see [0180]-[0185]).
Regarding claim 7, Kraus660 discloses the method of claim 6, wherein measurements of harmonics and/or distortion products present in the FFR but not present in the stimuli are compared to identify any positive or negative effects in the FFR elicited by any one of the stimuli (e.g. sounds with longer delays cause responses that are more sustained), (see [0180]-[0185]).

Regarding claim 8, Kraus660 discloses the method of claim 1, wherein the at least two auditory stimuli are generated from the same source (see [0027]-[0031]).

Regarding claim 9, Kraus660 discloses a method for evaluating the sound quality of a digital engineering process (e.g. investigating audio devices by evaluating auditory brainstorm response to complex sound (cABR)), (see at least the abstract), comprising:
(a) presenting a first auditory stimulus to a subject wherein the first auditory stimulus is created by a digital engineering process that uses a first digital signal processing technique (e.g. a first stimulus from a train of stimuli), (see [0186]-[0191]);
(b) presenting a second auditory stimulus to a subject (e.g. a second stimulus from a train of stimuli), wherein the second auditory stimulus is created by the digital engineering process of step (a); and
(c) measuring the frequency following response (FFR) elicited by each of the first and second auditory stimuli, and comparing the measurements to determine the effect of each stimulus on FFR (e.g. a Fourier analysis or cross-correlation is used to analyze and compare the response to each of the different applied stimuli); and
(d) identifying the digital engineering process of step (a) or step (b) resulting in the more positive effect or less negative effect on FFR as the process that provides superior sound quality (e.g. the best FFR obtained based on the Fourier analysis or cross-correlation is used to adapt the audio device), (see [0175]-[0177], [0186]-[0191], [0201]-[0203] and [0265]-[0269]).
Kraus660 does not explicitly disclose that the second stimulus is created using a variation of the first digital signal processing technique.
However, Kraus660 teaches that audio stimulus may be presented as a single stimulus or as part of a train of stimuli, monaurally or binaurally, with the same or alternating polarities, at constant or varying sound pressure level (SPL), at constant or variable intervals, and in the presence or absence of noise (see [0027]-[0031] and [0044]-[0050]). 
Thus, it would be obvious to any person having an ordinary skill in the art to generate these different stimuli by the same process but with different variations in the DSP techniques such as different techniques with Sound Pressure Level (SPL) difference or a technique based on presence or absence of noise in order to obtain an optimum outcome.  

Regarding claim 10, Kraus660 discloses the method of claim 9, wherein the digital signal processing technique is a filter, a noise cancellation algorithm, a noise reduction algorithm, a pitch-altering algorithm, a compression algorithm, a distortion, an amplification, a variation in sampling rate, bit depth, or bit rate (e.g. by application of Filters and sampling rate), (see [0220]-[0223]).

Regarding claim 11, Kraus660 discloses the method of claim 10, wherein the digital signal processing technique is a sampling rate (see [0222]-[0225]).

Regarding claim 12, Kraus660 discloses the method of claim 11, wherein the sampling rate is in the range of 22 kHz to about 44 kHz (e.g. sampling rate of 7kHz -50kHz), (see [0180]-[0185], also [0222]-[0225]).

Regarding claim 13, Kraus660 discloses the method of claim 9, wherein the variation of the first digital signal processing technique is the absence of the first digital signal processing technique  (see [0180]-[0185], also [0222]-[0225]).

Regarding claim 14, Kraus660 discloses the method of claim 9, wherein the first and second auditory stimuli are generated from the same source (see [0027]-[0031]).

Regarding claim 15, Kraus660 discloses an assistive listening device, (e.g. cABR can assist in the development and fine-tuning of such devices as cochlear implants, hearing aids and other hearing devices, microphones, amplifiers, and speakers), comprising a digital engineering process (inherent) that includes a sampling rate of at least 22 kHz (e.g. both natural and synthetic sounds are created with high digitization or sampling rate of less than 20kHz), (see [0114]-[0118], [0185]-[0191], and [0222]-[0225]). 
Kraus660 does not explicitly disclose an engineering process. However, Kraus660 teaches that audio stimulus may be presented as a single stimulus or as part of a train of stimuli, monaurally or binaurally, with the same or alternating polarities, at constant or varying sound pressure level (SPL), at constant or variable intervals, and in the presence or absence of noise (see [0027]-[0031] and [0044]-[0050]). Thus, it would be obvious to any person having an ordinary skill in the art that the generation of these stimuli is by a digital engineering process that uses different variations to obtain an optimum outcome.

Regarding claim 16, Kraus660 discloses the assistive listening device of claim 15, wherein the sampling rate is not greater than about 44 kHz (e.g. sampling rate of 7kHz -50kHz), (see [0180]-[0185], also [0222]-[0225]).

Regarding claim 17, Kraus660 discloses the assistive listening device of claim 15, wherein the device includes a hearing aid or cochlear implant (e.g. cABR can assist in the development and fine-tuning of such devices as cochlear implants, hearing aids and other hearing devices, microphones, amplifiers, and speakers), (see Kraus660, [0114]-[0118]).

Regarding claim 18, Kraus660 discloses a system for evaluating the sound quality of a digital engineering process (e.g. a system for developing audio stimuli), the system comprising a computing device (e.g. using a cABR Toolbox) comprising at least one processor configured to perform a method according to claim 8 (see [0027]-[0031] and [0044]-[0050]).

Regarding claim 19, Kraus660 discloses the system of claim 18, wherein the digital signal processing technique is a filter, a noise cancellation algorithm, a noise reduction algorithm, a pitch-altering algorithm, a compression algorithm, a distortion, an amplification, a sampling rate, a bit depth, or a bit rate (e.g. by application of Filters and sampling rate), (see [0220]-[0223]).

Regarding claim 20, Kraus660 discloses the system of claim 18, wherein the at least one processor is further configured to measure harmonics and/or distortion products generated by the auditory system that are not present in the stimuli (e.g. real-life sounds having non-stable FOs, harmonics, and complex harmonics), (see [0180]-[0185]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.